1. Prior to the act of 1874 (acts 1874 p. 19) the statutory homestead provided by §2040 of the Code was not subject to a judgment for purchase money.2. A judgment regularly obtained in favor of cestuis que trust could not be set aside in a court of equity at the instance of one who claimed to have had a contract with the trustee or the head of the family to the effect that he would not obtain the judgment, which contract was not carried out, if the party seeking to attack the judgment was guilty of laches in failing to see if the contract was carried out and in delaying for eight years to take any steps to set aside the judgment. .(a.) Much less will a court of law set aside such a judgment when collaterally attacked on such grounds, and the evidence for that purpose was inadmissable.3. An exception founded on the admission of testimony will not be considered by this court where no ground of objection is stated.